Citation Nr: 1809371	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for a heart disorder, to include hypertension.

3.  Entitlement to service connection for conjunctivitis.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a left thumb disorder.

6.  Entitlement to service connection for residuals of a total hysterectomy.

7.  Entitlement to an initial compensable rating for a right tibialis anterior tendon sheath ganglion.

8.  Entitlement to an initial compensable rating for lumbar degenerative disc disease and facet arthritis.

9.  Entitlement to an initial compensable rating for headaches.

10.  Entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to December 1988 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
In March 2017, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

The electronic filing system contains documents pertinent to the appeal that were associated with the record since the RO's last readjudication of the claims.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (West 2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The issues of entitlement to service connection for a heart disorder, and entitlement to initial compensable ratings for the right ankle, lumbar spine, and headache disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At the March 2017 hearing, after certification of the claims to the Board and prior to the promulgation of a decision in the appeal, the Veteran and her authorized representative requested that the following claims be withdrawn from appeal: entitlement to service connection for chronic fatigue syndrome, conjunctivitis, and a left thumb disorder, and entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.

2.  The Veteran does not have hearing loss as defined by 38 C.F.R. § 3.385.  

3.  The Veteran's residuals of a total hysterectomy are not attributable to service.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the following claims have been met: entitlement to service connection for chronic fatigue syndrome, conjunctivitis, and a left thumb disorder, and entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1131, 1137 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2017).

3.  The criteria for entitlement to service connection for residuals of a total hysterectomy have not been met.  38 U.S.C. §§ 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor her representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the March 2017 hearing, the Veteran and her authorized representative withdrew the appeals for the following claims: entitlement to service connection for chronic fatigue syndrome, conjunctivitis, and a left thumb disorder, and entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these claims.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.

Claims for Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

      Bilateral Hearing Loss

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Hearing loss was not documented in the Veteran's STRs, including on entry and separation from service.  However, the Veteran had a moderate probability of exposure to hazardous noise while serving in the Army in radio/electronics operations.  DD Form 2014; M21-1.III.iv.4.B.3.d.  She also reports she was exposed to tanks and tank fire, as well as noise from the firing range.

A VA audiological examination was conducted in November 2010.  Speech discrimination scores were 94 percent in the right ear, and 100 percent in the left ear.  The following pure tone thresholds, in decibels, were obtained:
 

HERTZ





500
1000
2000
3000
4000
RIGHT
5
10
10
15
10
LEFT
10
5
10
15
10

The examiner determined that the Veteran had normal hearing bilaterally.  The Veteran's in-service noise exposure was noted, but a nexus opinion was not provided as current hearing loss was not shown.

Consistent with the November 2010 VA examination report, a review of the post-service record, consisting of VA and private treatment records, does not indicate hearing loss for VA purposes.  

The requirement of a current disability has not been satisfied.  While the Board acknowledges the Veteran's honorable service to our country and is sympathetic to her symptoms, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  Where the evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, the other elements of service connection need not be addressed, and the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board has considered the Veteran's own assertions that she has hearing loss due to service.  The Veteran is fully competent to report her symptoms, and has submitted credible statements as to her symptoms.  However, the medical findings, as provided in the November 2010 VA examination report, directly address the criteria under which the Veteran's hearing loss disability is assessed.  The Board is bound by the applicable law and regulations to mechanically compare the requirements of 38 C.F.R. §3.385 to the numeric designations from audiometric test results in determining whether there exists hearing loss for VA purposes.

As current bilateral hearing loss has not been diagnosed, presumptive service connection pursuant to 38 C.F.R. §§ 3.307, 3.309(a) is not applicable and any allegation of continuity of symptomatology need not be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the doctrine is not for application.  

      Residuals of Hysterectomy

The Veteran seeks service connection for residuals of a post-service hysterectomy, and reports her condition is related to symptoms in service.

Prior to service, on a Report of Medical History completed in June 1983 as an ROTC Cadet, the Veteran reported a history of irregular menses.  On the accompanying clinical examination, the genitourinary system was normal, and a vaginal pelvic examination was normal.  

On her March 1985 Report of Medical History completed on entry into service, the Veteran reported no change in her menstrual pattern and that she had not been treated for a female disorder.  On the accompanying clinical examination, her genitourinary system was normal and her January 1985 well-woman examination was normal.  The examiner noted she had delivered one child who was in good health.  

Other than her report of irregular menses in June 1983, the record does not contain any other indication of a preexisting obstetric or gynecological condition.  A history of the preservice existence of conditions recorded at the time of examination does not constitute a notation of such condition, but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  Given all of this, including the denial of pertinent symptoms at entry into service in March 1985, and the normal clinical examinations in both 1983 and 1985, the Board thus finds there is no clear and unmistakable evidence that an obstetric or gynecological disorder existed prior to the Veteran's active duty beginning in 1985.  As such, she is presumed to have been sound on entry into service.  Legal analysis of the claim as a preexisting condition is not applicable, and the Board will turn to a discussion of direct service connection.   

As noted, on her 1985 service entrance examination, no abnormalities involving the genitourinary system were noted, and the Veteran raised no pertinent complaints.  Service treatment records (STRs) show that in October 1986, the Veteran reported bloating and heavy bleeding.  A pregnancy test was negative.  In July 1987, she reported abdominal pain and was thought to have a possible ovarian cyst.  Later in July 1987, she reported abdominal pain and was diagnosed with gastritis.  In November 1987, she reported chronic pelvic and abdominal pain.  The examination was normal except for her discomfort.  Records show that in September 1988, she gave birth to a son.  On her December 1988 Report of Medical History completed at separation, the Veteran checked a box indicating she had a change in her menstrual pattern.  On clinical examination, her genitourinary system was normal.  

Following service, the Veteran experienced menorrhagia and dysmenorrhea, secondary to uterine fibroids.  An endometrial ablation was performed in approximately 1998.  In December 2000, she underwent a transvaginal hysterectomy.  The accompanying pathology report did not indicate diagnostic changes involving the cervix, endometrium, myometrium, or serosa.  The Veteran reported continued pelvic pain in the years following the hysterectomy.

On VA examination in November 2010, the examiner reviewed the claims file and examined the Veteran.  She recounted the July 1987 and November 1987 in-service complaints and notations of the in-service examiners.  She noted the 1998 endometrial ablation, and discussed that in December 2000, a transvaginal hysterectomy was performed due to heavy menses, revealing a benign uterine leiomyoma and adnomyosis.  Following this, the Veteran reported continued frequent pain in the area of the left ovary.  She had undergone 4 pregnancies and 4 live births.  On pelvic examination, the examiner found no abnormalities.  The examiner diagnosed status-post transvaginal hysterectomy.  A further or more precise diagnosis was not found based on the objective data.  The examiner opined that the hysterectomy was not caused by the in-service symptomatology because the STRs did not indicate the presence of either leiomyoma (fibroids) or adenomyosis (a condition in which endometrial tissue exists within and grows into the uterine wall) during service.  See Dorland's Illustrated Medical Dictionary, pp. 1011, 30 (30th ed.) 

In March 2017, the Veteran testified before the undersigned.  She testified that she experienced pelvic pain in service, and underwent a hysterectomy in 2000.  She reported that she did not go to sick hall during service unless she absolutely had to.  She testified that she believed her symptoms in the military were caused by the constant wear and tear on her body, including running in boots on a daily basis.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the Veteran's hysterectomy or its residuals are related to her active military service.  While symptoms were documented during service, no gynecological or obstetric disorder was found.  Further, no abnormalities of the genitourinary examination were found on separation.  The medical opinion evidence is also persuasive.  The November 2010 VA examiner addressed the contentions of direct service connection, and provided a discussion addressing all of the Veteran's pertinent in-service and post-service medical history, but opined that the hysterectomy and its residuals were not related to military service because the STRs did not indicate show the presence of leiomyoma or adenomyosis during service.  The examiner based her conclusions on an examination and discussion of pertinent records in the claims file, including diagnostic reports.  She reviewed the reported history and symptoms in rendering the opinions, and provided a rationale for the conclusions reached.

The only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of medically complex disorders, such as menorrhagia, dysmenorrhea, and uterine fibroids, conditions which led to her hysterectomy, or its residuals.  See Kahana v. Shinseki, 24 Vet. App. 428, 437   (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

The Veteran's gynecological and obstetric condition comprises a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  The etiology of the Veteran's current status-post hysterectomy is a complex medical etiological question involving internal and unseen system processes, some of which are unobservable by the Veteran.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not applicable to the claim



ORDER

The appeal for entitlement to service connection for chronic fatigue syndrome is dismissed.

The appeal for entitlement to service connection for conjunctivitis is dismissed.

Service connection for bilateral hearing loss is denied.

The appeal for entitlement to service connection for a left thumb disorder is dismissed.

Service connection for residuals of a total hysterectomy is denied.

The appeal for entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 is dismissed.



REMAND

With regard to the claim service connection for a heart disorder, including hypertension, STRs show numerous related complaints.  Initially, while the Veteran reported chest pain or pressure prior to service on an ROTC June 1983 Report of Medical History, this was found to be related to the excision of a breast mass.  As such, legal analysis of the claim as a preexisting condition is not applicable.  However, in October 1986, the Veteran reported chest pain, and the physician found the etiology of her pain was unclear.  In July 1987, she again reported sharp left-sided chest pain, worsened by deep breathing and left arm movement.  A diagnosis was not rendered.  In a December 1988 dental questionnaire, she reported low blood pressure.  On her Report of Medical History at separation, she again reported having high or low blood pressure.  She also reported a history of pain and pressure in her chest, and shortness of breath.

Following service, the record shows a variety of related diagnoses, including chest pain syndrome (1997), chronic premature ventricular contractions (PVCs) (1998), hypertrophic cardiomyopathy (1999), unstable angina (2000), PVCs and palpitations (2004), an abnormal ECG (2004), and PVCs (2006 & 2009).  On VA examination in November 2010, the examiner diagnosed hypertension but stated there was no record of low blood pressure during active duty.  The examiner also found no heart disease, and stated that the STRs were silent regarding heart disease.  As the examiner did not address the Veteran's in-service reports of unexplained chest pain/pressure, or her various post-service diagnoses, the Board finds a further VA examination is needed.

With regard to the claims for higher ratings for the right ankle disability, lumbar spine disability, and headaches, as discussed at the March 2017 hearing, the Veteran reports current symptomatology that was not present at the time of her last VA examination of 2010.  She reports her headaches are more frequent and severe, interfere with vision, and cause tardiness at work.  She reports less motion on her back, radiating pain, and more functional limitations.  She reports less motion in her right ankle, and increased swelling.  Updated VA examinations should be provided.  

Accordingly, these claims are REMANDED for the following action:

1. Afford the Veteran a VA examination addressing the etiology of any heart disorder, including hypertension.  All current disorders must be identified.  A rationale must be provided for all conclusions reached.

The examiner must provide an opinion as to whether any current heart disorder or hypertension began during active service or is related to any incident of service.

In doing so, the examiner must consider the service treatment records documenting chest pain or pressure, shortness of breath, and reports of low blood pressure, as well as the November 2010 VA examiner's report.

2.  Afford the Veteran a VA examination to ascertain the current severity of her service-connected right ankle and lumbar spine disabilities, in accordance with the applicable worksheet for rating those disorders. 

The examiner must test the ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

3.  Afford the Veteran a VA examination to ascertain the current severity of her service-connected headaches, in accordance with the applicable worksheet for rating the disorder. 

4.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the 
Veteran and her representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


